DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/31/2021.
Claims 1-2, 5-7, 10-13, 23-26 and 28-41 remain pending in the application.

Allowable Subject Matter
Claims 1-2, 5-7, 10-13, 23-26 and 28-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Addressing claim 1, Halder discloses the intercalating molecule includes H2O and CH3NH2 as the byproduct of the reversible interaction between the perovskite molecule and the H2O molecule; however, Halder does not disclose that the intercalating molecule consisting of CH3NH2 and the reservoir is configured such that the intercalating molecule is capable of diffusing reversibly between the reservoir and the perovskite layer.  Additionally, one of ordinary skill in the art would not have found it obvious to modify the device of Halder to use the CH3NH2 molecule as the sole intercalating molecule for realizing the photochromic effect of the perovskite layer because the teaching of Halder focuses on the H2O molecule as the intercalating molecule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/01/2021